PREGERSON, Circuit Judge,
dissenting.
I respectfully dissent because I do not believe that Preston’s plea agreement was intelligently made. To be valid, a plea agreement must be voluntary and intelligent. Tollett v. Henderson, 411 U.S. 258, 267, 93 S.Ct. 1602, 36 L.Ed.2d 235 (1973). A plea is unintelligent where a defendant does not have “the information necessary to assess intelligently ‘the advantages and disadvantages of a trial as compared with those attending a plea of guilty.’ ” United States v. Hernandez, 203 F.3d 614, 619 (9th Cir.2000) (quoting Hill v. Lockhart, 474 U.S. 52, 56, 106 S.Ct. 366, 88 L.Ed.2d 203 (1985)).
Preston pled guilty to count four of a six-count indictment. Count four states that Preston “did knowingly and unlawfully distribute a mixture or substance containing a detectable amount of methamphetamine.” Notably, Preston did not plead guilty to count six of the indictment, which referred to conspiring to distribute “over 50 grams” of a substance containing methamphetamine.
The plea agreement and the government’s written offer of proof presented at the change of plea hearing both refer to approximately 1/4 mince of methamphetamine, not the one pound of methamphetamine used to calculate Preston’s sentence. The probation officer used one pound in computing Preston’s advisory guideline sentence, and Judge Haddon based his sentencing decision on that computation. Even though Judge Haddon stated that the maximum sentence under the statute for someone with Preston’s criminal history was thirty years, Judge Haddon did not advise Preston that he could be held responsible for one pound of methamphetamine. At no point did the district court, the prosecution, or defense counsel inform Preston that he could be held responsible for the larger drug quantum. Defense counsel acknowledged that he did not advise his client that he could be sentenced based on a quantity greater than 1/4 of an ounce, viz one pound. Indeed, defense counsel admitted that he did not even foresee such a sentence as a possibility.
Accordingly, I believe the district court erred when denying Preston’s motion to withdraw his guilty plea. I would remand this case and instruct the district court to permit Preston to withdraw his guilty plea.